FILED
12/20/2014 5:59:59 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Cecilia Barbosa




                                                    CAUSE: 2001-CI-16843
                                                                                                 FILED IN
                                                                                          4th COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                          12/29/2014 3:09:00 PM
                  MICHAEL THOMAS PAUL (PLAINTIFF)                        § IN THE      DISTRICT COURT
                                                                                              KEITH E. HOTTLE
                                                                                                   Clerk
                  VS                                                     §   # 225

                  GREG ABBOT ATTORNEY GENERAL                            §
                  FOR THE STATE OF TEXAS(DEFENDANT)                      §   BEXAR COUNTY, TEXAS



                                         FIRST AMMENDED AFFFIDAVIT OF APPEAL




                  Appellant IS pro se. The hearing set and heard in presiding court Bexar County on
                  December 5th, 2014 was requested by DINAH GAINES, Chief Staff Attorney Bexar
                  County Civil District Courts as a malicious filing in an attempt to silence this cause once
                  and for all. Let it be known that respondents first attorney RANDOLPH V. GONZALEZ
                  - SBN:08131200 appeared for hearing and filed a motion for continuance stating that no
                  notice had been given per Tex. R. Civ. P. 21 and that he needed more time to prepare an
                  answer since he was unfamiliar with the particulars of the filed suit. Plaintiff would show
                  E-file and E-serve confirmation on October 06, 2014 to Attorney General who sent Mr.
                  GONZALEZ because he had represented the defendant in Justice Court, Comal County,
                  Texas less tan a week before in this same issue. Plaintiff was unfamiliar with the Texas
                  Rules of Civil Procedure when he filed in small claims court for 10,000 plus damages and
                  other relief as the court would see fit. Because there was a lack of inherent jurisdiction
                  the Justice stated she was not eligible to make any rulings and had to grant the defendants
                  motion to dismiss for lack of jurisdiction. Again being a novice Propia Persona litigant
                  Plaintiff was unaware regarding the legalese language when the judge granted the motion
                  it was with Prejudice. Plaintiff stopped at the clerks office before leaving the facility to
                  enquire of the Judge if he needed to file in Bexar County which was the correct court
                  having jurisdiction or was an appeal necessary first. The clerk returned and stated that
the judge said If I wanted to file an appeal it must be done within 10 days and I was free
to make my own decision since they could not give legal advice. Plaintiff believing that
he just needed to file in the proper court that retains jurisdiction in family court cases as
dedicated by the Judicial Court System in TEXAS and the designated family courts
where the 225th of Bexar county being the originating court was the only court allowed
to hear pleadings regarding this cause. Plaintiff attempted to efile the necessary
documentation to reopen the initial cause which is the subject of this suit but was denied
by the clerks office on more than one occasion. The First time was told that this cause is
closed and that a new affidavit of Indigency had to be submitted. When Plaintiff filed in
person the initial filing was file stamped September 22, 2014 and two stamped copies
were sent for service of notice requested by the Sheriff. The next afternoon the Plaintiff
receives an email from the district clerks office stating that the petition submitted had
nothing to do with the original divorce and it was being issued a new cause number.
Plaintiff replied to the email stating that the petition was everything to do regarding the
divorce proceeding and if the clerks office attempted to bypass the record then plaintiff
would be forced to report the issue for judicial review. October 05th, 2014 hearing in
presiding was scheduled when initial filing was done September, 22, 2014. Plaintiff was
not on the docket for the case he filed into but instead had received a new case number
from the clerks office and was asked if he could show service to the opposing party.
Plaintiff returned to the District Clerk who stated that since the cause number was a new
one he would need to refile requests for service under the new number. when he
enquired to the clerk he sent the reply to was told that he was told to do it. After
demanding the corrected filing into the original cause number and completing another set
of request for service which was a duplicate to what was filed on September 22, 2014
plaintiff returned to presiding court and made a formal complaint to the court clerk
regarding the intentional misfiling of his petition and requests for service and asked if the
judge would see him. Because the presiding judge was still on the bench and had
overheard the conversation she agreed to hear from the plaintiff but stated she could
make no judgments regarding the petition for temporary injunction and declaratory relief.
After reading the petition and seeing the attached exhibits as evidence regarding the
petition for declaratory relief and temporary injunction the presiding judge stated that the
plaintiff should go out front and file a setting for a new date. Plaintiff did as instructed
and was giving the earliest date that the court was hearing and proceeded to give notice to
the defense regarding the new date.


There has been attempt after attempt after attempt to keep this case from being justly
adjudicated and plaintiff contends that the district clerks office including the staff
attorney are corrupt and have violated procedure and even laws regarding the theft of
over $11,600 from plaintiffs Social Security Disability. Plaintiff learned through the staff
attorney before she knew whom he was, that there had been no filings in the original case
since the divorce decree of May 2002. Upon learning this information plaintiff began to
suspect that there was more than just the intentional filing of a civil judgment claiming he
owed $5,140.00 to the state and it appeared on his credit reports causing emotional
distress, pain and suffering and his public image was so defamed to make him appear as a
DEAD BEAT DAD for not paying his child support as ordered by the court. The only
problem with that is the Termination Order relinquishing the parent child relationship
with his daughter that was done ex parte in December of 2004 that also ended with no
other relief so ordered. Had the plaintiff been so behind in his support to the child it
would have been pleaded heavily by the state and a request for an order for contempt to
compel payment issued. Yet the state made no claims and the Oblige also made no
claims as to not receiving support payments. Then 6 months after the termination the US
Social Security Administration receives a writ for withholding for garnishment of wages
to continue from 05 through 09 when plaintiff finally learns that the withholding was
being paid to the state of Texas accumulating to $11,600 as reported by an audit he
initiated after providing the order to the administration from the December 2004 order of
termination and stopped the garnishments are administratively from further payment.
Then Plaintiff received a court stamped judgment for an additional $5140.00 beyond the
$11,600.00 so erroneously seized and was issued against REAL property had the plaintiff
had any. Plaintiff telephoned the District clerk and stated that he owed nothing and that
he was a victim of theft by deception and that the lien was not dully owed. The clerk
stated that he needed to contact the attorney generals office directly which is what he did
and was immediately told that they would conduct an internal investigation and would
        h       t



               h butt more than likely the money had been paid to the oblige, plaintiffs ex
get back with hme
wife and that if that were the case then he would need to take her to court to recover his
money. Every time plaintiff would call Austin to inquire the investigators he was placed
on hold for 15 to twenty minutes before anyone would reply and their answer was always
we still are doing an internal investigation but rest assured as soon as we determine what
has happened you will be the first to know. Then in 2013 Plaintiff learns that the civil
judgment had been reported to all three major credit bureaus and when he would inquire
they would always state that they had verified the claim and he owed it. Plaintiff
requested investigations to the factual legitimacy of the lien but was never given any
reply. Then in 2014 when it was still appearing plaintiff gave written notice to cure the
defect or face civil penalty upon which the investigations concluded that there was an
error and the civil judgments were deleted. Plaintiff states Judgments as plural since there
was also a fraudulent claim from Salano County California showing as receiving
payments for child support and even had claimed some as 30-60-90 late but the
account was being paid and current. The reporting bureau has sent a letter showing
complete deletion of these false claims. It


is at this point in time that plaintiff filed formally with the Attorney Generals Chief
Ombudsman requesting relief to have what was removed from him returned. No
statements of suit or seeking extra damages just return what was wrongfully taken. Since
the Office of the attorney general Chief Ombudsman is to initiate the report and contact
the reporting party every quarter until final resolution and no administrative claim can be
made that the investigation is completed and close the complaint which is required by the
Texas Government code. Plaintiff learned through the district clerks new online eservice
that the court record showed 5 entries between 2003 and 2008 and plaintiff stated that no
notice had been given per Tex. R. Civ. P. 21 not once but twice regarding the entries in
the court database as to appear that orders were entered by a judge. Plaintiff has since
learned in the filing of this petition that the entries are just that. Entries with no
supporting documentation or actual orders issued by a district judge and the first was a
change in place of payment and payee which led plaintiff to believe the entire time that
the money was redirected to someone other than the original oblige and here he was
     ""  ! #

     -*5*'< (*57.+< 7-&7 32 7-* 7-
                                 20th )&< 3+ *(*1'*5 
	 & (34< 3+ 7-* +35*,3.2,
    :&6 6*59*)32 7-* +3003:.2, 48568&27 73 7-* "*;&6 80*6 3+ .9.0 53(*)85*

*** COPIES WILL BE GIVEN IN COURT MONDAY MORNING AT 9:00 AM

   SINCE THESE EMAIL DELIVERY NOTICES WILL STILL BE IN TRANSIT.




    !(3775&66.67&2777352**2*5&0
    3;	

    867.2"*;&6		


    322&&(.22*<
    *;&53827.675.(70*5/
    		$8*9&!8.7*
	
    !&22732.3"%
		
    
	
		

                                                    6
                                                      	


                                                        	  
        

    .(-&*0"-31&6&80
    	
&6!75**7
    !&22732.3"*;&6

    
	





      
90                                                    

one the clerks office didn't serve and the filing was rejected e-file on October 06 but the
document was e-served and confirmed as received by the defendant. On the 20th
Defendant was represented by attorney Randolph V. Gonzales SBN 08131200 who pled
not ready and motioned for continuance claiming to have no knowledge of the case due
to not receiving notice until 3 days prior to court hearing. Appellant objected stating that
the attorney for the defense was the same attorney who represented the Office of Child
Support Collections Mary Morton in a prior suit filed in Justice Court for small claims in
Comal County Justice Court #2 that was dismissed on September 18, 2014 for the courts
lack of jurisdiction and with Prejudice. At the time Appellant inquired of the Justice of
the Peace if the ruling she had just made was meant to prohibit him from filing in the
correct venue of District #225 Bexar County where this case originated. The Justice of
the Peace stated that he was not barred from taking his claim to that court or if he should
so choose he was more than welcome to file an appeal to her ruling. Appellant at first
stated that he intended to file the appeal but after looking up the statutes of law learned
that if a case originates in a dedicated Family Law Court such as the one in the #225th
Distinct court that the only court with concurrent jurisdiction was that same court to hear
motions related to the original cause. So the presiding Judge referred the appellant and
the defendant to another judge to her the motions. Appellant was ready and announced
ready to proceed but the defense stated not ready he had not been served notice of the
motion until October 16th 2014 and didn't know anything about the case. Appellant
stated that this was a delay tactic and that he knew exactly what this case was about. So
the Judge asked the Appellant if the defense had received the proper amount of time
under Rule 21 and Appellant stated he did not know for sure. Since the Clerk's office
changed everything up on him it was possible that the required numbers of days had not
passed. At this time the Judge looked over the pleading and support documents decided
to set the matter immediately for trial on merits for January 12, 2015 @ 9:30 am and also
granted the defense attorney the continuance he asked for. On October 24th 2014
appellant received the defendants answer to original motion for injunction and summary
judgment and was also given notice that defendants had requested a hearing on
November 03, 2014 for a motion to dismiss claiming Sovereign Immunity. On
November the appellant had efiled into the case recorded a Motion in Limine, a motion
for continuance, a motion for court appointed council. Upon entering the Presiding
courtroom #2 on the 3rd of November the first case called on the docket was 2001 CI
16843 Appellant announced ready as did the Attorneys for the State who were
representing the defendant. The appellant took note that this time there were two
attorneys representing the defendant. The presiding Judge sent both parties to District
Court #258 but Judge Richard Price was out and a visiting Judge Thomas F. Lee would
be hearing the pleas. Appellant thought it extremely strange that there should be a
visiting Judge since there are 14 other sitting judges in the county this day not until after
the hearing did he learn that this judge had arrived at the last minute and was filling in for
Judge Price. The name plaque on the bench wasn't even changed to reflect the Judge
presently sitting on the judge's bench. As the hearing began the Judge addressed the
defense and asked which of the two would be speaking for the defense. At this moment a
new lawyer stood up and stated that his name was Assistant Attorney General Scott M.
Graydon and he was representing the defendant. The judge inquired of the lawyer who
represented the defendant on the 20th of October and he replied he was just there as an
observer. Appellant motioned for the filing of a court appointed attorney that had been
submitted to the court prior to this hearing. The Judge said that he didn't have a file and
he made no attempt to look in the court computer which it appeared as though he didn't
have access too. Appellant stated that he was attorney Pro Se and was representing
himself so he proceeded to continue with the motion at which time the Judge said that
this was not a criminal hearing and that an attorney was not warranted. Appellant then
stated that he had been provided a court appointed attorney already in this same case
when the State moved to terminate his parental rights back in 2004. And at that time he
didn't request one when he had been pro se in the past. Upon reflection appellant now
new that the appointed attorney that was provided in the past was placed there to abrogate
his rights by being in court when he was not given notice to appear for the hearing
December 2004 and attorney stated NOT READY but was over ruled and the motion
carried by the then sitting Judge Saki of the 225th district court. Now when appellant
needs representation the motion is denied. Then Appellant motioned for continuance that
he had been contacted by the Rio Grand Legal Aid and had been given a client number
for future representation but since the motion had been filed for court appointed attorney
they would wait upon the outcome of this hearing. If the court did not grant the motion
for court appointed attorney than Rio Grand Legal Aid would represent him. The Judge
also denied that motion as well as the motion for continuance waiting upon a Motion of
clarification that had been submitted to the Justice in the Prior Small Claims case against
Mary Morton where the Justice of the Peace had dismissed with prejudice even though
she dismissed for lack of jurisdiction to hear the pleadings therefore the issue at hand was
not adjudicated by the court. But the judge stated he knew exactly what she meant
because she wrote it on the dismissal it said "WITH Prejudice" so this case has been
heard and denied by another court so appellants motion for continuance is denied. So
then the judge addressed the defense and requested to hear their plea to the jurisdiction
and how this case had been adjudicated by a prior court and even though the appellant
had filed this suite against Greg Abbott and not Many Morton he was attempting to have
the case heard a second time. But even if the court were to hear his pleadings there is no
way to not deny his motions due to the defendant having Sovereign immunity and the
only time a suit can be brought is if the state gives up the right to sovereign immunity
which it has not. Then the defense made claim to how too much time had passed in this
matter and it was past limitations. But even if the appellant was able to persuade the
court into thinking it should hear his pleadings thy can not because of Sovereign
immunity. The judge then asked the appellant how he wished to respond. Appellant
being disabled and handicapped wearing hinged knee braces on both legs didn't stand
before responding and was immediately reprimanded and demanded to stand up when
addressing the judge by the court bailiff. Appellant apologized to the court then began
with the first issue of adjudication by the prior court was a misstatement in the use of
dismissing with prejudice since the claim was the courts lack of jurisdiction to hear the
case to begin with by the defenses co counsel and since the court had no jurisdiction to
hear the pleadings in the filed motion it should be clear to the court that the claims have
not been adjudicated by being heard by proper authority where this court is that authority
and should now hear this case. Second the claim of Sovereign Immunity appellant stated
the stripping doctrine is what is being put to use in this matter as appellant is bringing a
claim against Greg Abbott the individual and not the office of Attorney General and the
stripping Doctrine waives the individual of protection using Sovereign Immunity when
the individual has broken the laws of Texas they are stripped of the protection afforded
by Sovereign Immunity. The judge then stated he had never heard of that one before and
He would have to look that one up. Then appellant stated he was bringing this claim
against the individual and had filed the documents as Greg Abbott Attorney General for
the State of Texas unlike the first suit in small claims court where he filed the papers as
Office of the Attorney General Child Support Division and Mary Morton. And lastly the
issue of limitations as the appellant had reported to the District clerk in 2009 the filing of
a fraudulent court document that was meant to subject the appellant to real physical harm
and mental anguish which was in sued by pain and suffering as well as his public record,
image, and persona defaced and his standing in the community harmed by a false claim
making him appear as a DEAD BEAT DAD that would not support his own child. Plus
attempting to seize real personal property had he had any, it took more than 4 years to
have that erased from the clerk's database and the three major credit bureaus.
Unfortunately it still is causing harm because Nexus Lexis just issued a credit file to a
loan company in which it stated delinquent civil judgment on public records even though
appellant requested a credit file from them and was given a document stating that they
keep no credit file they just pass on data that was supplied to them from a credit
monitoring company but did not state to the lender that they are providing 3rd party data
and can not guarantee the legitimacy of it. The lender made it appear as if Nexus Lexis
was supplying the credit report and even stated as much.
Appellant had requested for an investigation and was given the Name Brenda at the
Attorney Generals office in 2009 at which time he was told that there would be an
investigation but more than likely the Oblige in the divorce had been paid the money and
that if that were the case then appellant needed to recover the money from her. Well in
pleading for a dismissal in Justice of the Peace #2 the defense attorney Mr. Gonzalez
stated that the $11,000 in question had been paid to the appellant's ex-wife and that he
needed to sue her to recover it and that the OAG didn't have it. So appellant has claimed
administrative remedy as finally being exhausted with the online request from the Office
of The Chief Ombudsman in the AOG's office dated March 31, 2014 at which time the
limitations should have begum giving just 120 days for the filing in court. It clearly
states that all administrative avenues must be exhausted before a claim can be brought in
court against the state to recover property or damages. So it is the appellant's opinion that
the limiting time was tolling until the final request to the final authority had been made in
that unit. By the filing in the correct court of jurisdiction on September 22, 2014 was be
tolling from the court which was filed in July in Comal county that didn't have
jurisdiction and the filing needed to be changed to the individual of the person
responsible for that unit and citing the stripping doctrine given the permission from the
state to sue because a crime had been committed by the filing of a fraudulent lien in the
amount of $5140.00 against the appellant after he had over $16,000 seized from his
Social Security Disability pay when he only owed a court order for support in the amount
of $190 a month from May, 2002 through December, 2004 for a total of $5,400. Less two
money order payments for $190.00 each where appellant still has the paper receipts with
obliges signature as receiving them.
Appellant was not even remotely surprised that the judge would find in favor of the
defense and Dismiss the case with prejudice as he even went on to state that this issue has
been adjudicated and he can not file it again ever.


Because of the nature of this case and the unusual circumstances surrounding the seizure
of over $10,000.00 from Federal Benefits plaintiff is and will file every necessary
document to get this issue adjudicated and to be compensated for the acts that were done
to seize his disability payments he worked to qualify for as a benefit and not welfare.


The order of termination is another document that plaintiff was unable to locate in the
clerks database and will supply the screenshot showing as can't be located.


Plaintiff has stated the reason seeking Sanctions against the Assistant Attorney General
for Perjury claiming no prior knowledge of the reason for plaintiffs suit and needing time
to respond in kind.


Plaintiff asks the court to sanction the Office of the Attorney General for 2 violations of
Tex. R. Civ. P sec.1 rule 592., 592a., 596, 595a., 599., and 608.
and 2 violations Title 2 chapter 12
SUBTITLE A. GENERAL PROVISIONS



CHAPTER 12. LIABILITY RELATED TO A FRAUDULENT COURT RECORD OR
A FRAUDULENT LIEN OR CLAIM FILED AGAINST REAL OR PERSONAL
PROPERTY



         Sec. 12.001. DEFINITIONS. In this chapter:

                 (1) "Court record" has the meaning assigned by Section 37.01, Penal
Code.

                 (2) "Exemplary damages" has the meaning assigned by Section 41.001.

                 (2-a)   "Filing office" has the meaning assigned by Section 9.102,
Business & Commerce Code.

                 (2-b) "Financing statement" has the meaning assigned by Section 9.102,
Business & Commerce Code.

                 (2-c) "Inmate" means a person housed in a secure correctional facility.

                 (3) "Lien" means a claim in property for the payment of a debt and
includes a security interest.

                 (4) "Public servant" has the meaning assigned by Section 1.07, Penal
Code, and includes officers and employees of the United States.

                 (5) "Secure correctional facility" has the meaning assigned by Section
1.07, Penal Code.
Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21, 1997. Renumbered from
Civil Practice & Remedies Code Sec. 11.001 by Acts 1999, 76th Leg., ch. 62, Sec.
19.01(3), eff. Sept. 1, 1999.

Amended by:

         Acts 2007, 80th Leg., R.S., Ch. 895 (H.B. 2566), Sec. 1, eff. September 1, 2007.




         Sec. 12.002. LIABILITY. (a) A person may not make, present, or use a
document or other record with:

                 (1) knowledge that the document or other record is a fraudulent court
record or a fraudulent lien or claim against real or personal property or an interest in real
or personal property;

                 (2) intent that the document or other record be given the same legal
effect as a court record or document of a court created by or established under the
constitution or laws of this state or the United States or another entity listed in Section
37.01, Penal Code, evidencing a valid lien or claim against real or personal property or an
interest in real or personal property; and

                 (3) intent to cause another person to suffer:

                        (A) physical injury;

                        (B) financial injury; or

                        (C) mental anguish or emotional distress.

         (a-1) Except as provided by Subsection (a-2), a person may not file an abstract
of a judgment or an instrument concerning real or personal property with a court or
county clerk, or a financing statement with a filing office, if the person:

                 (1) is an inmate; or

                 (2) is not licensed or regulated under Title 11, Insurance Code, and is
filing on behalf of another person who the person knows is an inmate.
          (a-2) A person described by Subsection (a-1) may file an abstract, instrument, or
financing statement described by that subsection if the document being filed includes a
statement indicating that:

                 (1) the person filing the document is an inmate; or

                 (2) the person is filing the document on behalf of a person who is an
inmate.

          (b) A person who violates Subsection (a) or (a-1) is liable to each injured person
for:

                 (1) the greater of:

                         (A) $10,000; or

                         (B) the actual damages caused by the violation;

                 (2) court costs;

                 (3) reasonable attorney's fees; and

                 (4) exemplary damages in an amount determined by the court.

          (c) A person claiming a lien under Chapter 53, Property Code, is not liable
under this section for the making, presentation, or use of a document or other record in
connection with the assertion of the claim unless the person acts with intent to defraud.



Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21, 1997. Renumbered from
Civil Practice & Remedies Code Sec. 11.002 by Acts 1999, 76th Leg., ch. 62, Sec.
19.01(3), eff. Sept. 1, 1999.

Amended by:

          Acts 2007, 80th Leg., R.S., Ch. 895 (H.B. 2566), Sec. 2, eff. September 1, 2007.

          Acts 2009, 81st Leg., R.S., Ch. 1260 (H.B. 669), Sec. 1, eff. September 1, 2009.
         Sec. 12.003. CAUSE OF ACTION. (a) The following persons may bring an
action to enjoin violation of this chapter or to recover damages under this chapter:

                 (1) the attorney general;

                 (2) a district attorney;

                 (3) a criminal district attorney;

                 (4) a county attorney with felony responsibilities;

                 (5) a county attorney;

                 (6) a municipal attorney;

                 (7) in the case of a fraudulent judgment lien, the person against whom
the judgment is rendered; and

                 (8) in the case of a fraudulent lien or claim against real or personal
property or an interest in real or personal property, the obligor or debtor, or a person who
owns an interest in the real or personal property.

         (b) Notwithstanding any other law, a person or a person licensed or regulated by
Title 11, Insurance Code (the Texas Title Insurance Act), does not have a duty to disclose
a fraudulent, as described by Section 51.901(c), Government Code, court record,
document, or instrument purporting to create a lien or purporting to assert a claim on real
property or an interest in real property in connection with a sale, conveyance, mortgage,
or other transfer of the real property or interest in real property.

         (c) Notwithstanding any other law, a purported judgment lien or document
establishing or purporting to establish a judgment lien against property in this state, that
is issued or purportedly issued by a court or a purported court other than a court
established under the laws of this state or the United States, is void and has no effect in
the determination of any title or right to the property.



Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21, 1997. Renumbered from
Civil Practice & Remedies Code Sec. 11.003 by Acts 1999, 76th Leg., ch. 62, Sec.
19.01(3), eff. Sept. 1, 1999.
Amended by:

         Acts 2005, 79th Leg., Ch. 728 (H.B. 2018), Sec. 11.104, eff. September 1, 2005.




         Sec. 12.004. VENUE. An action under this chapter may be brought in any
district court in the county in which the recorded document is recorded or in which the
real property is located.



Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21, 1997. Renumbered from
Civil Practice & Remedies Code Sec. 11.004 by Acts 1999, 76th Leg., ch. 62, Sec.
19.01(3), eff. Sept. 1, 1999.




         Sec. 12.005. FILING FEES. (a) The fee for filing an action under this chapter
is $15. The plaintiff must pay the fee to the clerk of the court in which the action is filed.
Except as provided by Subsection (b), the plaintiff may not be assessed any other fee,
cost, charge, or expense by the clerk of the court or other public official in connection
with the action.

         (b) The fee for service of notice of an action under this section charged to the
plaintiff may not exceed:

                   (1) $20 if the notice is delivered in person; or

                   (2) the cost of postage if the service is by registered or certified mail.

         (c) A plaintiff who is unable to pay the filing fee and fee for service of notice
may file with the court an affidavit of inability to pay under the Texas Rules of Civil
Procedure.

         (d) If the fee imposed under Subsection (a) is less than the filing fee the court
imposes for filing other similar actions and the plaintiff prevails in the action, the court
may order a defendant to pay to the court the differences between the fee paid under
Subsection (a) and the filing fee the court imposes for filing other similar actions.



Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21, 1997. Renumbered from
Civil Practice & Remedies Code Sec. 11.005 by Acts 1999, 76th Leg., ch. 62, Sec.
19.01(3), eff. Sept. 1, 1999.




         Sec. 12.006. PLAINTIFF'S COSTS. (a) The court shall award the plaintiff the
costs of bringing the action if:

                 (1) the plaintiff prevails; and

                 (2) the court finds that the defendant, at the time the defendant caused
the recorded document to be recorded or filed, knew or should have known that the
recorded document is fraudulent, as described by Section 51.901(c), Government Code.

         (b) For purposes of this section, the costs of bringing the action include all court
costs, attorney's fees, and related expenses of bringing the action, including investigative
expenses.



Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21, 1997. Renumbered from
Civil Practice & Remedies Code Sec. 11.006 by Acts 1999, 76th Leg., ch. 62, Sec.
19.01(3), eff. Sept. 1, 1999.




         Sec. 12.007. EFFECT ON OTHER LAW. This law is cumulative of other law
under which a person may obtain judicial relief with respect to a recorded document or
other record.
 ""  ! #

 -*5*'< (*57.+< 7-&7 32 7-* 7- )&< 3+ *(*1'*5 
	 & (34< 3+ 7-* +35*,3.2,
:&6 6*59*)32 7-* +3003:.2, 48568&27 73 7-* "*;&6 80*6 3+ .9.0 53(*)85*




!(3775&66.67&2777352**2*5&0
3;	

867.2"*;&6		


322&&(.22*<
*;&53827.675.(70*5/
		$8*9&!8.7*
	
!&22732.3"%
		

	
		

                                                6
                                                  	


                                                    	  
        

.(-&*0"-31&6&80
	
&6!75**7
!&22732.3"*;&6


	





  
90                                                    

Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21, 1997. Renumbered from
Civil Practice & Remedies Code Sec. 11.007 by Acts 1999, 76th Leg., ch. 62, Sec.
19.01(3), eff. Sept. 1, 1999.




Signed in:    Comal County,     Texas
on this date: 12/18/2014.


                                                                Michael T. Paul
     ""  ! #

     -*5*'< (*57.+< 7-&7 32 7-* 7-
                                 20th )&< 3+ *(*1'*5 
	 & (34< 3+ 7-* +35*,3.2,
    :&6 6*59*)32 7-* +3003:.2, 48568&27 73 7-* "*;&6 80*6 3+ .9.0 53(*)85*

*** COPIES WILL BE GIVEN IN COURT MONDAY MORNING AT 9:00 AM

   SINCE THESE EMAIL DELIVERY NOTICES WILL STILL BE IN TRANSIT.




    !(3775&66.67&2777352**2*5&0
    3;	

    867.2"*;&6		


    322&&(.22*<
    *;&53827.675.(70*5/
    		$8*9&!8.7*
	
    !&22732.3"%
		
    
	
		

                                                    6
                                                      	


                                                        	  
        

    .(-&*0"-31&6&80
    	
&6!75**7
    !&22732.3"*;&6

    
	





      
90